Citation Nr: 0713032	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  01-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for the claimed residuals of 
hemicolectomy and colostomy, based upon VA surgical 
treatment.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in May 2004 for 
additional development of the record.  

In an October 2006 brief, the veteran's representative raised 
the issues of service connection for residuals of asbestos 
exposure, bilateral hearing loss and tinnitus, and these 
issues are referred back to the RO for appropriate action.  

As noted hereinbelow, the Board recently requested and 
received an additional medical opinion in conjunction with 
the veteran's appeal.  

The veteran was notified of this opinion in January 2007 and 
was informed that, if he did not respond within 60 days, the 
Board would assume that he had no further evidence or 
argument to submit and would proceed appellate consideration.  
The veteran has not responded to date.  



FINDING OF FACT

The veteran underwent hemicolectomy and colostomy, performed 
at a VA facility, that resulted in additional disability; 
however, such is not shown to be due to carelessness, 
negligence, lack of proper skill, error in judgment or a 
similar instance of fault on the part of VA treatment 
providers.  




CONCLUSION OF LAW

The criteria for award of compensation under the provisions 
of 38 U.S.C.A. § 1151 for the claimed residuals of 
hemicolectomy and colostomy, based upon VA surgical 
treatment, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.361 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder. The Board has 
also requested and obtained an independent medical opinion as 
to the veteran's claim.  There is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in May and October of 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision, but pursuant to the Board's May 
2004 remand instructions.  Moreover, such letters were 
followed up by a readjudication of the veteran's claim in an 
April 2006 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  As indicated 
below, the grant of compensation under section 1151 is 
commensurate to a grant of service connection.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a section 1151 
claim.  With such cases, no disability rating or effective 
date is assigned when compensation is denied.  Also, in cases 
where compensation is granted, it is the responsibility of 
the agency of original jurisdiction (here, the RO) to address 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

Under these revisions, the proximate cause of death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment). 

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In the present case, the veteran argues that a series of VA 
surgeries in 2001 have resulted in the development of 
additional lower gastrointestinal and heart disability.  

The VA treatment records reflect that he was diagnosed with 
an ulcerated adenocarcinoma in November 2000.  Also, a stress 
test was conducted in November 2000, and heart 
catheterization in December 2000 was noted to reveal 
blockages in the right coronary artery and the left anterior 
descending artery.  

Subsequently, the veteran underwent a left hemicolectomy in 
January 2001.  The pathology tests revealed findings of Stage 
II cancer.  On the third postoperative day, the veteran 
suffered a non-Q wave myocardial infarction, with an acute 
congestive heart failure exacerbation.  

On the sixth postoperative day, the veteran is shown to have 
developed serosangrenous discharge from his laparoscopy 
incision.  No surgical intervention was taken at that time, 
due to the veteran's cardiopulmonary morbidity.  

A second surgery, also performed in January 2001 resulted in 
the discovery of fascial wound dehiscence, a small bowel 
perforation and a colon anastomotic leak.  The veteran 
subsequently underwent resection and anastomosis and was 
hospitalized through March 2001.  

The VA outpatient treatment records dated beginning in March 
2001 reflect that the veteran's surgical wound was healing 
very slowly and that he had a poor appetite.  Numerous 
subsequent VA records indicate that the postoperative 
surgical course was characterized by complications, including 
(as noted in a July 2001 VA treatment record) fascial wound 
dehiscence, a small bowel perforation and a myocardial 
infarction.  

In June 2003, the veteran's claims file was reviewed for 
purposes of a medical opinion.  The VA medical reviewer noted 
that the veteran's complication of colocutaneous fistula 
occurred not as a result of, but instead in spite of, the 
"necessary care" provided at the VA medical center.  

Specifically, the VA reviewer noted that no deviation was 
noted in the standard of care and that a colonic anastomosis 
could "really disrupt" even when all necessary care had 
been provided, including the preservation of blood supply, 
avoiding tension at the anastomosis, preoperative bowel 
preparation and adequate nutritional status of the patient.  

Likewise, coronary stents had been placed prior to the 
operation, but the veteran still sustained a myocardial 
infarction.  The VA reviewer also opined that an abdominal 
operation or malignancy could predispose the patient to 
anastomotic disruption "rarely" and that there was no 
guarantee that it could not happen "even with the utmost 
care."  

The reviewer did note the absence of an explanation for "the 
finding of a small bowel perforation at the time of the 
operation," but this was probably an iatrogenic injury to 
the small bowels.  

Additionally, the reviewer, while conceding the veteran's 
"trials and tribulations," pointed out that the survival of 
"this very poor risk patient" in spite of such 
complications as a postoperative myocardial infarction, 
gastrointestinal bleeding, and acute renal failure 
"testifie[d] to the extent of care that had been provided by 
the VA facility."  

In October and November of 2003, the veteran was hospitalized 
at a VA facility for performance of a coronary artery bypass 
graft of two vessels.  This surgery was noted to follow a 
history of coronary artery disease, status post myocardial 
infarction.  

Following the Board's remand, the veteran underwent a VA 
examination in May 2005, with an examiner who reviewed his 
claims file.  The relevant diagnoses included those of status 
post large bowel resection for colon cancer, with permanent 
colostomy of the right upper quadrant of the abdomen and 
coronary artery disease, status post myocardial infarction 
times two.  

Despite the diagnosis of coronary artery disease, the VA 
examiner noted that the veteran was currently doing "quite 
well," with an ejection fraction of 55% but with metabolic 
equivalents (METs) estimated at 3 to 5.  

The VA examiner further noted that the veteran did suffer a 
leakage following his colon surgery, requiring a second 
procedure leading to a dehiscence of his wound that required 
extensive prolonged treatment until healing resulted in an 
enormous scar of the abdomen and a very thin abdominal wall 
in the area of the scar.  Moreover, much of the rectus 
abdominus muscle was noted no longer existed.  

In summary, the VA examiner opined that, based on his 
experience in general surgery, it was "more likely than 
not" that the veteran did suffer the noted complications 
"as described above."  At the same time, the examiner 
indicated that it would be "pure speculation" to suggest 
that any of the complications were due to carelessness, 
negligence, lack of proper skill, error in judgment or a 
similar instance of fault on VA's part.  

The VA examiner emphasized that complications did occur even 
though VA tried to do the best it could "in caring for 
active duty personnel or for our veterans."  While the 
examiner noted that whatever VA could do to help the veteran 
and his family "would certainly be appreciated by this 
examiner," he did not specify whether this remark was made 
in terms of VA treatment or, alternatively, benefits.  

In January 2007, the Board obtained an independent medical 
opinion (IME) regarding the veteran's claim, provided by a 
private surgeon who was provided with an opportunity to 
review the claims file.  

In the IME, the reviewing surgeon described the relevant 
facts concerning the veteran's colon surgery in 2001.  The 
surgeon "clearly" stated that the veteran's small bowel 
perforation would not have resulted in any additional 
disability.  Moreover, the veteran would not suffer any long-
term disability directly related to this injury.  

The surgeon was not able to clearly state why the small bowel 
perforation would have occurred; it was either caused 
inadvertently at the initial surgery or was the result of the 
intra-abdominal abscess that developed as a result of the 
colo-colic anastomotic leak.  In either case, both of these 
possible causes were noted to have been the risks of surgery.  

In other words, abdominal surgery might result in inadvertent 
injury to other intra-abdominal organs without carelessness, 
negligence or lack of proper skill, and such injuries as well 
as anastomotic leaks were known risks and complications of 
surgery.  

Overall, the reviewing surgeon was "not able to find 
additional patient disability attributable to an instance of 
fault on the VA's part."  

Based on the above evidence, the Board is satisfied that the 
veteran's current disability, both gastrointestinal and 
cardiovascular in nature, is shown to be linked to surgical 
procedures or other treatment rendered by in 2001.  As noted, 
causation is a key element of a claim for compensation under 
the provisions of 38 U.S.C.A. 1151.  

However, for the full criteria to be met, there must be a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment or a similar instance of fault.  In this 
case, significantly, a showing of fault on the part of VA has 
not been established by the competent evidence of record.  

The VA opinion from 2003 reflects an absence of fault on the 
part of VA, and the VA physician suggested that the veteran 
might not have survived his surgery and its complications 
absent the appropriate care from VA health care providers.  

Next, the VA examiner in 2005 found that any suggestion of 
fault on the part of VA was "pure speculation" and that 
complications did occur despite the best efforts of medical 
professionals.  

Finally, the reviewing surgeon who rendered the January 2007 
IME opinion reviewed the entire claims file, including the 
aforementioned reports, and opined that, while the cause of 
the small bowel perforation could not be exactly ascertained, 
it did not result in additional long-term disability and was 
not attributable to any type of fault on VA's part.  

This reviewing surgeon added that the veteran's small bowel 
perforation was a known complication of the surgery of this 
type.  

Currently, the only evidence of record supporting the 
veteran's claim consists of lay evidence, including his own 
statements, a May 2002 statement from his daughter, and an 
October 2004 statement from an acquaintance associated with 
his representative.  

None of these individuals, however, is shown to possess the 
requisite medical training or credentials needed to render an 
opinion as to the nature or quality of the care provided by 
medical professionals.  

Accordingly, this lay evidence does not constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the hemicolectomy and colostomy and other treatment 
at the VA facility are shown to have produced additional 
foreseeable lower gastrointestinal and cardiovascular 
disability.  Any additional disability, however, is not shown 
to be due to carelessness, negligence, lack of proper skill, 
error in judgment or a similar instance of fault on the part 
of VA health care providers.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
hemicolectomy and colostomy, based upon VA surgical 
treatment, the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

The claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for the claimed residuals of hemicolectomy 
and colostomy, based upon VA surgical treatment, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


